Title: From Thomas Jefferson to John Paul Jones, 11 July 1786
From: Jefferson, Thomas
To: Jones, John Paul



Dear Sir
Paris July 11. 1786.

I am perfectly ready to transmit to America any accounts or proofs you may think proper. No body can wish more that justice may be done you, nor is more ready to be instrumental in doing whatever may ensure it. It is only necessary for me to avoid the presumption of appearing to decide where I have no authority to do it. I will this evening lodge in the hands of Mr. Grand the original order of the board of treasury, with instructions to receive from you the balance you propose to pay, for which he will give you a receipt on the back of the order. I will confer with you when you please on the affair of Denmark, & am with very great esteem Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson

